The motion court correctly determined that the order dismissing plaintiffs complaint under Bronx County index No. 28626/ 2001 was for failure to prosecute, as evidenced by plaintiffs willful and contumacious disregard for the court’s discovery orders (Perez v New York City Hous. Auth.) 302 AD2d 210 [1st Dept 2003]). Accordingly, plaintiff’s second complaint, filed under Bronx County index No. 309385/09, was barred by CPLR 205 (a) and properly dismissed by the motion court.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Mazzarelli, Acosta and Román, JJ.